BELL, C.J.,
dissenting, in which GREENE, J., joins.
Correctly asserting that a showing that police officers merely in possession of sufficient evidence to arrest does not establish custody or even a presumption of custody for Miranda1 purposes, the majority supposes, and therefore holds, that a reasonable person in the petitioner’s position would understand that, during a police interrogation, he could terminate that interrogation and freely leave at any time before the police officers announce that he is under arrest. The majority does so by relying heavily on the facts that the petitioner: came to the police station for the interrogation unaccompanied by, albeit at the request of, the police; was not handcuffed during the interrogation; was told by the officers on more than one occasion that he was not under arrest; and was treated civilly, politely.
The majority arrives at this conclusion in spite of other, more damning facts: that when the petitioner arrived at the police station, he was fully aware of the purpose for which the police wished to speak to him, to inquire into the sexual, therefore incestuous, relationship between his daughter and himself; that during the interrogation, which lasted at least one hour, the petitioner was locked in the interview area; that the officers were, at their election and direction, between the petitioner and the door; that, at no time, either before or during the interrogation, was the petitioner told he was, or would be, free to leave;2 that, during the interrogation, the petitioner was subjected to a barrage of accusatory questions *275and confronted with evidence of his own guilt, resulting in his confession to having committed incestuous criminal acts with, and to having pornographically photographed and videotaped, his daughter; and that, prior to signing a written confession, he was told that he would be arrested at the conclusion of the interrogation. Therefore, the majority is wrong to assert that the petitioner should, and a reasonable person in his position would, have understood that he could end the interrogation at will. In fact, it is because the petitioner was subjected to a custodial interrogation without being apprised of his Miranda rights that I respectfully dissent.
In Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), concerned about “the admissibility of statements obtained from an individual who is subjected to custodial police interrogation,” the Supreme Court recognized “the necessity for procedures which assure that the individual is accorded his privilege under the Fifth Amendment to the Constitution not to be compelled to incriminate himself.” Id. at 439, 86 S.Ct. at 1609, 16 L.Ed.2d at 704. The Court framed the issue as follows:
“The constitutional issue we decide in each of these cases is the admissibility of statements obtained from a defendant questioned while in custody or otherwise deprived of his freedom of action in any significant way. In each, the defendant was questioned by police officers, detectives, or a prosecuting attorney in a room in which he was cut off from the outside world. In none of these cases was the defendant given a full and effective warning of his rights at the outset of the interrogation process. In all the cases, the questioning elicited oral admissions, and in three of them, signed statements as well which were admitted at their trials. They all thus share salient features — incommunicado interrogation of individuals in a police-dominated atmosphere, resulting in self-incriminating statements without full warnings of constitutional rights.”
Id. at 445, 86 S.Ct. at 1612, 16 L.Ed.2d at 707. Although the Court acknowledged that police interrogations serve an important social function, it also recognized that police-dominated *276environments, where individuals were isolated from third parties, fostered coerced testimony. Id. at 458, 86 S.Ct. at 1619, 16 L.Ed.2d at 694. Thus, the Court observed:
“It is obvious that such an interrogation environment is created for no purpose other than to subjugate the individual to the will of his examiner. This atmosphere carries its own badge of intimidation. To be sure, this is not physical intimidation, but it is equally destructive of human dignity. The current practice of incommunicado interrogation is at odds with one of our Nation’s most cherished principles— that the individual may not be compelled to incriminate himself. Unless adequate protective devices are employed to dispel the compulsion inherent in custodial surroundings, no statement obtained from the defendant can truly be the product of his free choice.”
Id. at 457-58, 86 S.Ct. at 1619, 16 L.Ed.2d at 722. To minimize the risk of tainted confessions,3 the Miranda Court *277mandated that, prior to any custodial interrogation, an individual be provided with notice and the opportunity to exercise his or her Fifth Amendment right against compelled self-incrimination. The Court held:
“[A]n individual held for interrogation must be clearly informed that he has the right to consult with a lawyer and to have the lawyer with him during interrogation under the system for protecting the privilege we delineate today. As with the warnings of the right to remain silent and that anything stated can be used in evidence against him, this warning is an absolute prerequisite to interrogation. No amount of circumstantial evidence that the person may have been aware of this right will suffice to stand in its stead. Only through such a warning is there ascertainable assurance that the accused was aware of this right.”
Id. at 471-72, 86 S.Ct. at 1626, 16 L.Ed.2d at 722. The Miranda Court reasoned that without this prophylaxis, police interrogation practices would reduce the Fifth Amendment right against compelled self-incrimination to a mere “form of words.” Id. at 444, 86 S.Ct. at 1612, 16 L.Ed.2d at 706 (quoting Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392, 40 S.Ct. 182, 183, 64 L.Ed. 319, 321 (1920)).
*278In the years following Miranda, the Supreme Court has consistently recognized that the Miranda rule is triggered wherever the elements of police custody and interrogation coexist. See, e.g., J.D.B. v. North Carolina, — U.S.-, 131 S.Ct. 2394, 2401, 180 L.Ed.2d 310 (2011) (observing that Miranda warnings are triggered in the context of a custodial interrogation); Thompson v. Keohane, 516 U.S. 99, 112, 116 S.Ct. 457,133 L.Ed.2d 383, 395 (1995) (same); Rhode Island v. Innis, 446 U.S. 291, 300, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980) (same). That also has been the case in Maryland. See e.g., State v. Rucker, 374 Md. 199, 210, 821 A.2d 439, 446 (2003) (observing that an individual must be provided Miranda warning prior to any custodial interrogation); Crosby v. State, 366 Md. 518, 528, 784 A.2d 1102, 1108 (2001) (same).
In this case, there is no dispute as to one of the Miranda requirements, interrogation. Everyone, the parties, the majority and the dissent, agree that the petitioner was interrogated. They do not agree, and thus the remaining question, as to whether the petitioner was in custody when he was interrogated.
Whether a defendant was in custody when he or she was interrogated is a determination that is made on an objective basis, Stansbury v. California, 511 U.S. 318, 323, 114 S.Ct. 1526, 1529, 128 L.Ed.2d 293, 298-99 (1994), and involves assessing the interviewee’s state of mind from the perspective of a reasonable person in his or her position.4 See Berkemer v. McCarty, 468 U.S. 420, 442, 104 S.Ct. 3138, 3151, 82 L.Ed.2d 317, 336 (1984). In making that determination, this Court inquires whether, under the totality of the circumstances, a reasonable person in the position of the interviewee would believe that he or she was, or would have believed that *279he or she would have been, free to leave. Thompson v. Keohane, 516 U.S. 99, 112, 116 S.Ct. 457, 133 L.Ed.2d 383, 395 (1995).
Factors that inform the determination of whether, under a specific factual scenario, there is police custody have been identified, see Berkemer v. McCarty, 468 U.S. 420, 441, 104 S.Ct. 3138, 3151, 82 L.Ed.2d 317, 335-36 (holding that the duration and location of the interrogation are relevant factors); Oregon v. Mathiason, 429 U.S. 492, 495, 97 S.Ct. 711, 714, 50 L.Ed.2d 714, 719 (holding whether the suspect came to the interrogation voluntarily is relevant factor); Stansbury v. California, 511 U.S. 318, 322, 325, 114 S.Ct. 1526, 1528, 1530, 128 L.Ed.2d 293, 298, 300 (holding that whether the interviewee was questioned as a suspect can be a relevant factor); JDB v. North Carolina, — U.S. -, 131 S.Ct. 2394, 2396, 180 L.Ed.2d 310, 316 (holding that the interviewee’s apparent age can be a relevant factor), and, as is the case in Maryland, see Owens v. State, 399 Md. 388, 428, 924 A.2d, 1072, 1095 (2007); Whitfield v. State, 287 Md. 124, 141, 411 A.2d 415 (1980), are well-settled. In Whitfield, this Court made clear what those factors are and include:
“when and where it occurred, how long it lasted, how many police officers were present, what the officers and the defendant said and did, the presence of actual physical restraint on the defendant or things equivalent to actual restraint such as drawn weapons or a guard stationed at the door, and whether the defendant was being questioned as a suspect or as a witness. Facts pertaining to events before the interrogation are also relevant, especially how the defendant got to the place of questioning — whether he came completely on his own, in response to a police request, or escorted by police officers.5 Finally, what happened after *280the interrogation whether the defendant left freely, was detained or arrested may assist the court in determining whether the defendant, as a reasonable person, would have felt free to break off the questioning.”
Id. at 141, 411 A.2d at 425 (quoting Hunter v. State, 590 P.2d 888, 895 (1979)). As this list makes clear, events occurring before and after the interrogation may be relevant factors. There is, to be sure, no exhaustive list of what factors or circumstances are dispositive of the issue of custody, see Whitfield, v. State, 287 Md. 124, 139-40, 411 A.2d 415, 424-25 (1980); however, the Miranda Court’s emphasis on avoiding the effects of isolated police-dominated environs, a continuing and consistent theme in the Miranda jurisprudence, must always be considered. See e.g. Dickerson v. United States, 530 U.S. 428, 429, 120 S.Ct. 2326, 2329, 147 L.Ed.2d 405 (2000) (declining to overrule Miranda and recognizing that the concerns underlying Miranda are still present in modern interrogations).
The majority correctly states the test for determining whether a defendant was in custody and, therefore, was required to receive the Miranda warnings, op. at 259-60, 55 A.3d at 688-89; however, it misapplies the test, just as it accuses the trial court of having done. Reasoning “[i]f confession is the trigger for custody ... then each person who confesses in a police station must have been given Miranda warnings per se, which is without basis in Miranda jurisprudence,” the majority faults the suppression judge for having been influenced by his impressions of the context of the interview and the confession and of basing his conclusion that the petitioner was initially in custody on the fact that the petitioner was at the police station and that he later confessed. Id. at 259-61, 55 A.3d at 688-89. For its part, in order to arrive at the result it reaches, the majority inflates the value *281of some of the factors, while omitting or under-valuing others. Thus, the majority gives great weight to the following facts:
“that Thomas drove himself to the interrogation; that the interrogation took place at the police station; that the questioning was conducted in a small room filled with children’s toys, a couch, and two chairs by two officers who were unarmed and not in uniform; that Thomas was seated, unrestrained, on the couch and was informed that the door to the room was unlocked, even though it was kept closed;6 and that the police told him numerous times that he was not under arrest, including at the outset of the interview.”
Id. at 271-72, 55 A.3d at 695-96. If the majority’s analysis is correct, if it has properly applied the custody determination test, then the prophylactic purpose and effect of Miranda is effectively eviscerated; indeed, as the custody analysis is applied by the majority, a gaping loophole has been provided that renders Miranda virtually useless.
*282I do not agree with the majority that the suppression court’s reason for suppressing the statement was limited to the fact that the petitioner confessed. Indeed, the majority’s analysis of the trial court’s analysis suffers from the same flaw it attributes to the trial court: its impression of the context of the court’s opinion. Also, it seems to require a certain formulaic fact-finding, which it says, inaccurately, in my view, Whitfield dictates. Op. at 261-62, 55 A.3d at 689-90. The majority’s interpretation of the trial judge’s ruling is belied by the trial judge’s opinion, which the majority has reproduced at op. at 251-58, 55 A.3d at 684-88. To be sure, the Circuit Court did focus on, and emphasize, the folly and lack of reality of a defendant being able to leave a police interrogation after he or she has confessed to a serious, violent crime; however, its comments also addressed the nature of the interrogation at its outset. Por example, the judge commented that “a system of subterfuge has developed in the law enforcement community with respect to interrogation techniques,” op. at 255, 55 A.3d at 686, after which he observed: “[t]he defendant was not at the station for a social visit. The detectives wanted to make this prosecution. They told the defendant he was not under arrest and the door was unlocked.” Id. Recognizing the difference between station house interrogations and sidewalk encounters with suspects, the court further observed:
“Now interrogations in police stations are inherently custodial whether they are coercively so or whether it’s to the extent that it’s violative of the requirements of Miranda is what these cases are all about. And that’s why the Court must consider each factual situation on its own legs,”
op. at 255, 55 A.3d at 686 concluding:
“I don’t know of any cases, as I said earlier, where a person just gets up and just walks out of a police station or feels that he can. What reasonable person would think that?”
Op. at 256, 55 A.3d at 686. Thereafter, the court addressed the factors our cases have identified as necessary to the custody determination. Tellingly, he found significant that the peti*283tioner was not told that he was free to go and concluded that the petitioner was questioned as a suspect, not as a witness:
“The Court also considers that the questions that were being asked were specific not so much as to find out what happened. These questions weren’t to find out what happened — -simply to find out what happened. These questions were being asked to gather evidence. That’s what the detectives were doing, they were gathering evidence.
“What did you do? Where was she touched? When did-it start? How many times did you do it? And the argument is that Miranda warnings should not have been given?”
Op. at 256, 55 A.3d at 686-87.
I do not agree with the majority’s custody analysis. In fact, I am not at all sure that the majority even, and at any rate properly, applied the objective test. That test, as we have seen, looks, for guidance, to a reasonable person in the position of the defendant and it asks what that person would do, given the same knowledge and circumstances as the defendant. The nature and perception of the crime of which the defendant is suspected is a relevant and an important consideration. Sexual child abuse, especially that involving incest, is a most serious crime, see Walker v. State, 206 Md.App. 13, 41-42, 47 A.3d 590, 606-607 (2012), and is treated as such. See id. Indeed, our laws are designed, by penalty and procedure, to protect our children from such heinous and reprehensible behavior. Md.Code (2002, 2012, repl.vol.) § 3-602 of the Criminal Law Article makes it a felony to sexually molest or exploit a minor and prescribes the penalty for its violation: imprisonment of up to 25 years. Md.Code.Crim. Law. § 3-602(c). Sexual abuse of a child falls under “seriousness fine” category II in the Code of Maryland Regulations (“COMAR”) sentencing policy. COMAR MD ADC 14.22.02.02. This is the same as attempted 1st degree murder and actual 2nd degree murder. See id.
*284To the extent that the suppression court focused on the confession,7 I believe it was an appropriate application of the test. The court simply recognized what is common sense, that a reasonable person, aware that he or she is suspected of committing an heinous crime will not expect to be able to just walk away. That is especially the case when the interrogation has confirmed that he, in fact, committed the act or acts of which he was suspected. As the suppression judge put it:
“It’s a scary thought to think that in this community a citizen could walk into a police station, confess to a violent crime, and then they are free to leave. The State argues that a man who goes in and says that I was, I sexually abused my daughter can just leave. And that flies in the face of reason that you could go in and confess to a murder and just walk out of the station, you’re not under arrest and you’re not, and you’re not in custody.”
The majority finds relevant to the application of the objective test that the detectives did not communicate certain of their intentions, or the level of their knowledge, to the petitioner. Because it is an objective test, I fail to see how what was not communicated could inform the petitioner’s state of mind. If it does, it would seem to be taking on the contours of a subjective test — but from the perspective of the State. That would be a total departure from our jurisprudence on the subject.
Moreover, the majority gives short shrift to the failure of the officers to advise the petitioner that he was free to go at any time, a finding the trial court made and reiterated, op. at *285255-56, 55 A.3d at 686-87, by referencing and crediting their statements to him that he was not under arrest and informing him that the door to the interview room was closed but not locked. Id. That the police were positioned between him and the door is explained by the fact that the officers did not use any restraint to restrict the petitioner’s movement. Op. at 262-63, 268, 55 A.3d at 690, 693-94. Also of significance to the majority is its belief that the petitioner focuses his custody argument on when he arrived at the police station.
The test to be applied to the review of a ruling on a motion to suppress a defendant’s statement was clearly stated in Riddick v. State, 319 Md. 180, 183, 571 A.2d 1239, 1240 (1990):
“When the question is whether a constitutional right, such as the one here, has been violated, we make our own independent constitutional appraisal. We make the appraisal by reviewing the law and applying it to the peculiar facts of the particular case. State v. Gee, 298 Md. 565, 571, 471 A.2d 712, cert. denied, 467 U.S. 1244, 104 S.Ct. 3519, 82 L.Ed.2d 827 (1984). When the facts are in dispute, we accept them as found by the trial judge unless he is clearly erroneous in his judgment on the evidence before him. In ascertaining whether he is clearly erroneous, we give “due regard to the opportunity of the trial court to judge the credibility of the witnesses,” as commanded by Md.Rule 8-131(c).”
When the motion has been granted, we consider the facts, limited to those adduced at the suppression hearing, in the light most favorable to the defendant. Cartnail v. State, 359 Md. 272, 282, 753 A.2d 519, 525 (2000) (holding that prevailing party on the motion to suppress at trial is entitled to all reasonable inferences from the facts). That the detectives were seated between the petitioner and the interview room door is not disputed. Nor is it disputed how this came about. Immediately upon entering the interview room, Detective Thorpe directed the petitioner to sit on a couch against the wall farthest away from the interview room door, although there were other seats in the room. The detectives then *286placed themselves between the interview room door and the petitioner. Rather than being the result of a voluntary choice, the petitioner’s place in the interview room was dictated by the detectives. This, I submit, is highly relevant and telling with regard to how these undisputed facts ought to be interpreted in conducting our constitutional appraisal. Being directed where to sit, rather than being allowed to find his own place, would suggest to, and further buttress the very common sense belief of, any reasonable person in the position of the petitioner that he was not free to leave. See Bond v. State, 142 Md.App. 219, 234, 788 A.2d 705, 713 (2002) (holding the interviewee was subject to a custodial interrogation where three officers blocked the interviewee access to the nearest door).
In addition to conducting the interrogation in an interview area accessible only through a locked door and directing the petitioner’s seating in the interview room so that his access to the door was “blocked” by the detectives, who positioned themselves between him and the door, the detectives never told the petitioner that he was, or would be, free to leave, or that he could terminate the interrogation at any time. See United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir.1990) (opining that the most obvious and effective way to demonstrate that a suspect is not in custody is to tell the suspect he is not under arrest, free to leave, and capable of terminating the interview at will). As we have seen, the majority counters that the detectives told the petitioner, at least twice during the interview, that he was not under arrest. Op. at 262-63, 270-71, 55 A.3d at 690, 695. While this is a relevant factor, it is not a substitute for informing a defendant that he or she is not required to participate in the interrogation and can withdraw at any time. Telling a defendant that he is not under arrest does not convey the message that he may stop “playing” whenever he wishes.
In any event, this factor does not support the majority’s analysis. It is contradicted, and negated, by what transpired later. See United States v. Craighead, 539 F.3d 1073, 1088 (9th Cir.2008) (explaining that informing a suspect he is not under *287arrest does not make an interrogation non-custodial; the reviewing court must consider the “statements within the context of the scene as a whole”). Not only did the detectives, by their actions, undermine these statements during the interrogation, but they contradicted them in fact. Nearly one hour into the interview, the detectives suggested to the petitioner that he provide a written confession in the form of an “apology letter” to his daughter so that she would know the sexual acts committed against her were not her fault. The detectives left the room for approximately twenty minutes to allow the petitioner to do so. When, prior to signing the “apology letter,” the petitioner told the detectives that he would rather not be arrested, the petitioner was told that going free was not an option. The detectives immediately thereafter, in effect, instructed the petitioner to sign his confession. The detectives’ statements, in short, both contradicted earlier assertions that he was not under arrest and demonstrated that the petitioner was under the control of police at the time he signed his own confession.
Moreover, the defendant was arrested in fact at the conclusion of the interrogation. See Whitfield v. State, 287 Md. 124, 141, 411 A.2d 415 (1980) (observing that arrest at the conclusion of an interrogation is indicative of police custody during an interrogation). The majority omits this factor from its list of “salient facts,” op. at 270-71, 55 A.3d at 695, despite the abundant authority, including our cases, holding that the arrest of an interviewee at the conclusion of his interrogation is an indicia of custody. See id; see also Oregon v. Mathiason, 429 U.S. 492, 97 S.Ct. 711, 50 L.Ed.2d 714 (1977) (per curiam) (determining that the defendant was not in custody on the basis that he allowed to leave following the interrogation); California v. Beheler, 463 U.S. 1121, 103 S.Ct. 3517, 77 L.Ed.2d 1275 (1983) (per curiam) (same).
The majority notes that Detective Thorpe only decided to arrest the defendant because she became concerned with his safety near the end of the interrogation. Op. at 264-65, 55 A.3d at 691-92. This is simply a statement of the officer’s intent and, therefore, if relevant to the custody analysis at all, *288cannot be dispositive. See State v. Rucker, 374 Md. 199, 210, 821 A.2d 439, 445 (2003) (observing that the only relevant inquiry is how a reasonable person in the suspect’s position would have understood his situation); Whitfield v. State, 287 Md. 124, 143, 411 A.2d 415, 426 (1980) (holding that the subjective intent of police officer is irrelevant to the Miranda custody determination); see also Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984) (holding that an officer’s unarticulated thoughts have no bearing on the custody analysis). The fact is, the petitioner was arrested following his interrogation. Consistent with our cases and Miranda jurisprudence, this indicates that the petitioner was in custody during his interrogation, the detectives’ change of heart to the contrary notwithstanding. See id.
Equally problematic to the majority’s custody analysis is its failure to acknowledge, and give weight to, the fact that the petitioner was interrogated as a suspect (as opposed to a witness) who committed several heinous crimes. See Whitfield v. State, 287 Md. 124, 141, 411 A.2d 415 (1980) (observing that whether the interviewee is questioned as a witness or suspect is a relevant factor to the custody analysis). The majority asserts that the knowledge that the petitioner had that led him to believe that he was a suspect is irrelevant unless it constitutes an objective fact within the totality of the circumstances. Op. at 266-67, 55 A.3d at 692-93. Stated differently, the majority states that any belief that the petitioner had that he was a suspect is irrelevant since it must have derived from his subjective knowledge. Id.
Aside from the fact that the petitioner’s knowledge was confirmed both by the police request that he come to the station and by the preliminary discussions leading to the interrogation and, therefore, was objective, the majority does not negate, nor can it, the fact that the interrogation itself demonstrated that the petitioner was interviewed as a suspect. This is what our past cases teach, see e.g., Whitfield v. State, 287 Md. 124, 141, 411 A.2d 415 (1980), and what the Supreme Court held in Stansbury v. California 511 U.S. 318, 325, 114 S.Ct. 1526, 1530, 128 L.Ed.2d 293 (1994), that “[a]n officer’s *289knowledge or beliefs may bear upon the custody issue if they are conveyed, by word or deed, to the individual being questioned.” In this case, the detectives’ questions and assertions, from the beginning of the interrogation, provided ample indication to the petitioner, and would have to a reasonable person, that he was suspected of committing several serious crimes involving his daughter. To be sure, the detectives did not explicitly mention sexual acts until after the petitioner made the first of several incriminating statements. The interviewing detectives instead referred to the sexual acts between the petitioner and his daughter as “some things” going on between the petitioner and his daughter (Ex. “She told us about some things going on between you and her”), or as simply “incidents” (Ex. “When did the incidents start?”). Whether the detectives confronted the petitioner at the outset with veiled references, such as “incidents” or “some things”, instead of explicit references to touching genitalia or anal sex makes no difference as to whether the petitioner was questioned as a suspect. The petitioner is entitled to the benefit of all inferences reasonably to be drawn from the facts. Cartnail v. State, 359 Md. 272, 282, 753 A.2d 519, 525 (2000) (holding that prevailing party on the motion to suppress at trial is entitled to all reasonable inferences from the facts). A reasonable person in the position of the petitioner could, and I submit would, infer from the content of the conversation that he was being interviewed as a suspect to several atrocious crimes and therefore was subject to the police’s control.
The majority’s approach overlooks, if not deliberately disregards, the fact that the petitioner was confronted with allegations that he had sexually assaulted his daughter through a series of accusatory statements and questions. See Stansbury v. California 511 U.S. 318, 325, 114 S.Ct. 1526, 1530, 128 L.Ed.2d 293 (1994) (explaining that an officer’s communicated suspicions are relevant to the extent “they would affect how a reasonable person in the position of the individual being questioned would gauge the breadth of his or her ‘freedom of action.’ ”) (quoting Berkemer v. McCarty 468 U.S. 420, 435, 104 S.Ct. 3138, 3150, 82 L.Ed.2d 317 (1984)). Early in the *290interrogation, Detective Thorpe told the petitioner that he was called in to speak with the Family Crimes detectives because of “some things” going on with his daughter. Detective Thorpe then informed the petitioner that his daughter told the detectives about “some things” going on between her father, the petitioner, and her. Detective Thorpe further implicated the petitioner in these incidents when he then asked, “When did it start?”
After the petitioner admitted that the incidents began shortly before the family moved to Maryland, the detectives’ questions became more direct and explicit. The detectives asked for personal details that implicated the petitioner in criminal sexual acts: “Did you start penetrating her vagina to get her prepared for you?” The detectives asked leading questions premised on, and containing, inculpatory facts: “And then you put your penis inside her vagina, correct?” The detectives revealed information to the petitioner obtained from the victim: “There were times [the touching] was under the clothing as well.” If the detectives did not receive direct answers, their questions became more threatening and accusatory: “You want me to tell you what she told me?” Several other questions included whether the victim had pubic hair at the time of the incidents, whether the petitioner had used his fingers, penis, or tongue in conducting anal/vaginal penetration, whether there was mutual touching of genitalia, whether pornography was used, whether the petitioner had stored pornographic photos and videos of his daughter on his computer, whether acts of oral sex were performed between the petitioner and his daughter. The detectives also requested addresses where pornographic photos and videos of the petitioner’s daughter might be stored, and a confession in the form of an apology letter addressed to the petitioner’s daughter.
This was not an investigatory chat with a witness. As the suppression court concluded, the detectives’ inquiries were designed to elicit admissions of guilt. Setting aside whether the information he received from his wife that the police suspected him of child abuse rose to the level of objective fact, *291the statements and inquiries by the police themselves were direct, personal, and accusatory enough to indicate to a reasonable person that he was a suspect in several heinous crimes. The majority’s analysis does not extend to the nature, form or contents of the detectives’ inquiry. This is curious given that we are to assess whether a reasonable person in the position of the petitioner would understand that he could terminate the interrogation and walk away. See Yarborough v. Alvarado, 541 U.S. 652, 662, 124 S.Ct. 2140, 2155, 158 L.Ed.2d 938 (2004) (citing Berkemer v. McCarty 468 U.S. 420, 440, 104 S.Ct. 3138, 3150, 82 L.Ed.2d 317 (1984)). It strains the imagination to accept, as the majority does, that a reasonable person with knowledge, confirmed by the police via their interrogation, that he not only was suspected of committing child sexual abuse, but that the police had witness evidence of his culpability, would entertain any belief that he remained a free agent. It is even more unreasonable and unrealistic to believe that any such person would believe that he could admit to committing these horrific acts and think that he could freely walk away from a police station.
I dissent.
Judge Greene has authorized me to state that he joins in this dissenting opinion.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. As we shall see, the police told the petitioner on at least 2 occasions that the door to the interview room was not locked. The inference to be drawn from those assertions is that the petitioner was free to go. Such an inference does not replace, and certainly does not undermine, the importance, to the deterniination, objectively, of a defendant’s state of mind, of a direct and express statement.


. The Court further explained its rationale and solution, thusly:
"Today, then, there can be no doubt that the Fifth Amendment privilege is available outside of criminal court proceedings and serves to protect persons in all settings in which their freedom of action is curtailed in any significant way from being compelled to incriminate themselves. We have concluded that without proper safeguards the process of in-custody interrogation of persons suspected or accused of crime contains inherently compelling pressures which work to undermine the individual’s will to resist and to compel him to speak where he would not otherwise do so freely. In order to combat these pressures and to permit a full opportunity to exercise the privilege against self-incrimination, the accused must be adequately and effectively apprised of his rights and the exercise of those rights must be fully honored.
"It is impossible for us to foresee the potential alternatives for protecting the privilege which might be devised by Congress or the States in the exercise of their creative rule-making capacities. Therefore we cannot say that the Constitution necessarily requires adherence to any particular solution for the inherent compulsions of the interrogation process as it is presently conducted. Our decision in no way creates a constitutional straitjacket which will handicap sound efforts at reform, nor is it intended to have this effect. We encourage Congress and the States to continue their laudable search for increasingly effective ways of protecting the rights of the individual while promoting efficient enforcement of our criminal laws. However, unless we are shown other procedures which are at least as effective *277in apprising accused persons of their right of silence and in assuring a continuous opportunity to exercise it, the following safeguards must be observed.
"At the outset, if a person in custody is to be subjected to interrogation, he must first be informed in clear and unequivocal terms that he has the right to remain silent. For those unaware of the privilege, the warning is needed simply to make them aware of it — the threshold requirement for an intelligent decision as to its exercise. More important, such a warning is an absolute prerequisite in overcoming the inherent pressures of the interrogation atmosphere. It is not just the subnormal or woefully ignorant who succumb to an interrogator’s imprecations, whether implied or expressly stated, that the interrogation will continue until a confession is obtained or that silence in the face of accusation is itself damning and will bode ill when presented to a jury. Further, the warning will show the individual that his interrogators are prepared to recognize his privilege should he choose to exercise it."
Miranda, 384 U.S. at 467-68, 86 S.Ct. at 1624-25, 16 L.Ed.2d at 720.


. As Judge Posner, writing for an unanimous panel of the United States Court of Appeals for the 7th Circuit, has pointed out, ”[c]ustody for Miranda purposes is a state of mind. When police create a situation in which a suspect reasonably does not believe that he is free to escape their clutches, he is in custody and, regardless of their intentions ..., entitled to the Miranda warnings.” United States v. Slaight, 620 F.3d 816, 820 (7th Cir.2010).


. Interestingly, the suppression court had a different take on this matter:
"Now it’s relevant in this case that the defendant, Mr. Thomas, is a sergeant in the United States Army. I think it’s a reasonable inference that if the police want to talk to you about your children, and particularly when he finds out that it's about his daughter, that a *280sergeant who is a supervisor in the United States Armed Forces does not want police detectives coming on the base to talk to him about sexually abusing his daughter. I think it’s a reasonable inference. "So, certainly, he was going to go down to the police station to talk to them, as opposed to having them come to him.”


. The suppression court found, and the record supports, that the door to the interview room in which the petitioner was interrogated, though closed, was unlocked and that, on more than one occasion, the petitioner was so advised. Op. at 270-71, 55 A.3d at 695. Nevertheless, there is reason to suspect, and evidence supporting such a conclusion, that the petitioner was locked in the interview area for the entire duration of his interrogation and, thus, could not escape the police officers’ control. The interview room in which the petitioner was interrogated was a part of a larger interview area, access to which was controlled by another door. The door that provided access to the area where the “small” interview rooms were located, Detective Thorpe, who conducted the majority of the interrogation, testified, was locked and could only be opened by a keycard, which was possessed by the detectives. Viewing this fact in the light most favorable to the petitioner, as we must, it is clear that rather than supporting the State’s contention that the petitioner was not in custody, it tended to show that the petitioner's freedom was significantly curtailed because at no point during the interrogation could the petitioner have left of his own accord. See Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 1612, 16 L.Ed.2d 694 (1966) (holding that the Fifth Amendment privilege against compelled self-incrimination is available to all persons in any setting in which their freedom of action is significantly curtailed in any significant way).


. When the defendant confesses, following an interrogation, to committing the exact crime of which he or she was suspected and which prompted the interrogation, I believe it is logical to assume, and illogical to conclude otherwise, that the interrogation was custodial. I am aware of United States v. Chee, 514 F.3d 1106 (10th Cir.2008) and State v. Isaac, 2004 Ohio 4683, 2004 WL 1949429 (Ohio App.2004), which reached a different result. Although each is distinguishable — in both cases the interviewee was informed that he was free to leave — I am not persuaded by the courts’ reasoning. These cases pay only lip service to the totality of the circumstances test, applying it in a strained manner, and failing to apply it using common sense.